Citation Nr: 1739325	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  07-29 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to September 19, 2014, and in excess of 60 percent from September 19, 2014, for coronary artery disease (CAD).

2.  Entitlement to an initial rating in excess of 30 percent prior to September 19, 2014, and in excess of 50 percent from September 19, 2014, to January 28, 2016, for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability (TIDU) as a result of service-connected disabilities prior to September 26, 2014.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to February 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2006 and December 2010 from the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

Historically, the December 2006 rating decision granted service connection for PTSD with a rating of 30 percent and an effective date of February 23, 2004.  Service connection was established for CAD by way of the December 2010 rating decision that granted a 30 percent rating, effective January 22, 2010.  During the pendency of the appeals period, in a January 2015 rating decision, the RO assigned higher ratings for CAD from 30 percent to 60 percent and PTSD from 30 percent to 50 percent, both with an effective date of September 19, 2014.  Thereafter, the RO issued an October 2016 rating decision increasing the Veteran's PTSD rating from 50 percent to 100 percent, effective January 28, 2016.  Special monthly compensation was also granted effective January 28, 2016.  The Veteran continued his appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The claims for PTSD and TDIU were remanded by the Board in May 2011.  Thereafter, all of the current appeals were remanded in August 2014 and December 2015.  In March 2017, the RO granted entitlement to a TDIU.  The RO granted an effective date of September 26, 2014; which was noted to be the date the Veteran's claim was received.  As will be discussed in the below remand, the Board does not consider this a full grant of the benefits sought on appeal as the record suggests an earlier date of claim.  Thus, the claim for entitlement to a TDIU prior to September 26, 2014 remains on appeal.  Id.  The title page of this decision has been stylized to reflect the aforementioned procedural history.

In June 2014, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file.

Finally, as noted in the Introduction of the Board's December 2015 Remand, the Veteran in a June 2015 Notice of Disagreement "dispute[d] the effective date of his award increase to 80%."  Given the below favorable decisions, the Board considers this contention moot.

The issue of entitlement to a TDIU prior to September 26, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From January 22, 2010 until February 11, 2011, the Veteran exhibited a workload of 10.10 METs, at worst; with a left ventricular dysfunction with an ejection fracture (LVEF) of greater than 50 percent; and had no history of acute or chronic congestive heart failure.

2.  From February 11, 2011 until June 13, 2014, the clinical records establish that the Veteran had a LVEF of 50 percent.

3.  The evidence is at least in equipoise as to whether the Veteran experienced a myocardial infarction (MI) on June 13, 2014.  

4.  From September 13, 2014 forward, the Veteran exhibited a workload of 7 METs, at worst; LVEF of greater than 30 percent; and had no history of acute or chronic congestive heart failure.

5.  From February 23, 2004 to September 19, 2014, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

6.  For the entire period prior to January 28, 2016, the Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  From January 22, 2010 until February 11, 2011, the criteria for a rating in excess of 10 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, DC 7005 (2016).

2.  From February 11, 2011 until June 13, 2014, the criteria for a rating of 60 percent, but no higher, for CAD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, DC 7005 (2016).

3.  The criteria for a temporary total rating due to an MI and three months convalescence from June 13, 2014 until September 13, 2014 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, DC 7006 (2016).

4.  From September 13, 2014 forward, the criteria for a rating in excess of 60 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, DC 7005 (2016).

5.  The criteria for an initial rating of 50 percent, but no higher, for PTSD from February 23, 2004 to September 19, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2016).

6.  The criteria for an initial rating in excess of 50 percent for PTSD from September 19, 2014 forward, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  See March 2004 and January 2010 VA letters and June 2014 Board Hearing Transcript.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veteran has also been afforded adequate assistance in response to his claim. Records associated with the claims file include service, VA and private treatment records, general medical information on CAD and PTSD, lay statements, and private medical opinions.  Correspondingly, pursuant to the Board's previous remands, the Veteran was afforded VA examinations that are adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, all obtainable records were associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).  

As all necessary notice and development has been completed and the Veteran has had ample opportunity to supplement the record, no further action is needed and the Board may now consider the merits of the claim.

General Increased Rating Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes (DC) identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

CAD Laws and Regulations

The Veteran's CAD has been assigned 30 and 60 percent disability ratings under 38 C.F.R. § 4.104, DC 7005.  Under DC 7005, a 30 percent rating contemplates a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.  Documented CAD resulting in more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or a LVEF of 30 percent to 50 percent warrants a 60 percent rating.  A 100 percent rating is assigned for chronic congestive heart failure; or workload of 3 METs or less, results in dyspnea, fatigue, angina dizziness, or syncope; or LVEF of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

As discussed below, the Veteran has suffered from an MI during the pendency of the appeal.  DC 7006 for MI is thereby applicable.  DC 7006 is nearly identical to 7005, with the exception of 7006 alternatively providing a 100 percent rating during, and for three months following, a MI, documented by laboratory test.  

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Merits

As this is a claim for initial increased rating the pertinent period on appeal shall be from the date of service connection, January 22, 2010, forward.  

Private and VA treatment medical records during this period reflect on-going care for CAD symptomatology.  The claims file also contains reports of repeat hospitalization for CAD symptomatology and insertion of stents.  See Hilton Head Hospital Records.  These records are negative for evidence of heart failure.  His LVEF percentages never reached the minimum requirement of 50 percent.  Rather, his results consistently ranged between at best 65 and worst 55 percent.  See VAMC Charleston and Hilton Head Hospital Records.  Such findings are duplicative of those noted on initial VA examination in October 2010.  On 2010 VA examination, the Veteran's LVEF was 64 percent and the examiner specifically noted no history of heart failure.  A METs score of 10.10 was obtained following rescheduled stress testing in November 2010. Thus, with regard to the period from January 22, 2010 until February 11, 2011, the Board finds the competent evidence does not meet the criteria under DC 7005 for an initial rating higher than 30 percent.

For the period of February 11, 2011 until June 13, 2014, the clinical evidence supports entitlement to a rating of 60 percent.  In relevant part, a February 11, 2011 VAMC Charleston treatment medical record contains an LVEF of 50 percent.  The remaining record during this period is silent as to additional LVEF or METs testing.  Therefore, entitlement to a rating in excess of 60 percent is not warranted.  
For the period from June 13, 2014 until September 13, 2014, the Board finds a 100 percent rating is warranted under DC 7006.  A June 13, 2014 Saint Anthony's Health Center hospitalization record confirms the Veteran suffered a "st-elevation" MI.  Therefore, under DC 7006, he is entitled to a 100 percent from his date of MI, June 13, 2014, and for three months thereafter until September 13, 2014.  
As to the remaining period on appeal, the Board finds that entitlement to a rating in excess of 60 percent is not warranted.  First, the Board clarifies that the remaining period on appeal includes 6 days during which the Veteran was rated as 30 percent disabled.  These days are from the end of his 100 percent rating September 13, 2014, to the start of his 60 percent rating originally effectuated on September 19, 2014.  However, given the Board's grant of 60 percent prior to his 100 percent rating and his already present 60 percent rating shortly after his 100 percent rating, the Board will extend his 60 percent rating to cover the period between September 13, 2014 and September 19, 2014.  
That said, the Board does not find that entitlement to rating in excess of 60 percent is warranted from September 13, 2014 forward.  On stress testing on September 23, 2014, the Veteran's METs score was 10.2 with an LVEF of 70 percent.  See Savannah Cardiology Myocardial Perfusion Imaging Records.  These findings are well above even a 60 percent rating.  Correspondingly, the remaining clinical evidence indicates MET scores ranging from 7 to 10 and LVEF percentages from 52 to 70.  See Id.; see also Charleston VAMC records and January 2016 VA Examination.  Again, such scores fall below the requirements of even a 60 percent rating.  Thus, entitlement to a rating in excess of 60 percent from September 13, 2014 forward is not warranted.  To the extent, that the Veteran's disability has shown improvement beyond his assigned disability level the Board will not disturb the RO's currently assigned 60 percent evaluation.

In rendering the above determination, the Board has considered the finding of a 1-3 METs score on September 2014 VA examination.  These results are not considered persuasive evidence.  First, these results were obtained from METs interview testing without indication of a medical contradiction.  Therefore, they are insufficient to form the basis of an increased rating per the code.  Second, notwithstanding this error, the VA examiner competently explained that these readings were not an accurate reflection of the Veteran's disability level as his METs level was impacted by multiple factors including knee pain.  As a result, the examiner opined that the more appropriate method for determining cardiac impairment was to use LVEF results.  His LVEF results were greater than 50 percent and thus not equivalent to a 100 percent rating.  Finally, the Savannah Cardiology stress test was conducted within days of VA examination.  This test established both that physical METs testing was possible at the time of VA examination and that METs scores were well above the 1-3 range.  In light of the record, the Board does consider the VA examiner's notation of a 1-3 METs score persuasive evidence sufficient to warrant a 100 percent rating.

The Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layperson, to report on personal knowledge, such as the existence of existence of chest pain, fatigue, and shortness of breath.  But as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his CAD in terms of the applicable rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his CAD. 

No additional higher or alternative ratings under different DCs, beyond 7006, are warranted in the instant case, as the Veteran's service connected disability has consistently been characterized as CAD.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7123.  Further, staged ratings were considered, but are not applicable given the above discussed record.

In sum, from January 22, 2010 until February 11, 2011, a rating in excess of 30 percent is denied.  From February 11, 2011 until June 13, 2014, a rating of 60 percent, but no higher, is granted.  From June 13, 2014 until September 13, 2014, a 100 percent rating is granted.  However, from September 13, 2014 forward, a rating in excess of 60 percent is not warranted.
PTSD Laws and Regulations
For evaluations of PTSD rated under Diagnostic Code 9411 which provides a 50 percent rating is assigned with an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.
A 70 percent rating is assigned with an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.
A 100 percent schedular rating with a total occupational and social impairment, due to such symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32]. 

GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2016). 

Factual Background

In a March 2004 letter a friend of the Veteran, R. C., indicated that he experienced difficulty sleeping, vivid nightmares, continuous flashbacks, irritability, anger, depression, anxiety and was easily startled.  The Veteran's sisters provided letters in June 2004 that indicated he suffered from instability, flashbacks, nightmares, obsessive tendencies, and social withdrawal.  They reported he was unable to control his behavior causing the loss of steady employment and marital relationships.

A June 2005 treatment record indicates that the Veteran suffered from anger, depression, and anxiety.  See The Hickey Center Treatment Records.  The Veteran's private physician opined that these symptoms deteriorated his relationship with his ex-wife subsequently leading to his divorce.  Nevertheless, following divorce, the Veteran was "very friendly with [his ex-wife] and [was] able to have [a] normal relationship with her from a distance."  

On August 2006 VA examination, the Veteran reported problems sleeping, nervousness, jumpiness, flashbacks, and mild occasional panic attacks.  He denied delusions and hallucinations as well as suicidal or homicidal thought.  He was oriented to time, place, and person.  His speech was strong, clear, relevant, logical, and devoid of obscure patterns.  The examiner opined he had sound sensorium and good cognitive skill.  At the time of examination, he was unmarried and lived alone.  Diagnosis was PTSD.  GAF score was 58.

In February 2007, the Veteran underwent private evaluation with Dr. E. T., MD.  Symptoms reported were difficulty falling and staying asleep, mood fluctuation between normal and depressed, constant jumpiness, flashbacks, avoidance, inability to complete simple tasks, irritability, and he was prone to outbursts of anger that caused negative social or occupational consequences.  Dr. T. indicated his symptoms waxed and waned, but were present to some degree continuously and had been for months or years.  

On mental status examination, psychomotor activity level was within normal limits and he was oriented and alert.  Speech content was conventional with logical and coherent progression.  There was no psychotic process or suicidal thinking.  Mood was euthymic with congruent affect and thought content.  Recent and remote memory were intact.  Following examination, Dr. T. opined that the Veteran evidenced a "pattern of demonstrating impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships."  Dr. T. opined the Veteran's symptomatology was most akin to a 50 percent rating under the DC.  This determination was predicated on review of the DC, in-person examination, and interview.  GAF score was 41.

On November 2011 VA examination, the Veteran repeated his previous reports of symptomatology.  Symptoms associated with PTSD were intrusive memories, emotional detachment, exaggerated startle/jumpiness, irritability-temper/anger, marked diminished interest, restricted range of affect, foreshortened future and occasional nightmares.  He reported a periodic inability to handle the stresses of teaching.  Specifically, he disliked certain aspects of interacting with students which required conversations about behavior and attire.  He also reported he "blew up" on a female teacher after getting upset with her.  As to familial ties, he reported a positive relationship with his daughter and a close relationship with his siblings.  He indicated he was going to visit his sister for Thanksgiving.  With regard to social life, he reported regularly spending time with older gentlemen outside of a local bookstore discussing varying subjects.  

The examiner opined the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner then opined that his cognitive disorder, which manifested in decreased memory and concentration, accounted for more than 50 percent of his impairment.  Correspondingly, the examiner noted that his GAF score of 58 was largely predicated on his cognitive impairments.  Diagnoses were PTSD, alcohol dependence in full sustained remission, and cognitive disorder NOS.

In December 2011 correspondence, the Veteran's former employer indicated that he regularly escalated situations with students when he felt they lacked understanding or were being disrespectful.  The Veteran was characterized as aggressive and standoffish.  He was also noted to be disrespectful to staff members on multiple occasions.

In September 2013 correspondence, the Veteran reported having severe panic attacks more than once a week, impaired short and longer term memory, disturbance of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  He also reported feeling depressed, isolated from friends and family, and being unable to socialize.
In October 2013, the Veteran underwent a Charleston VAMC Mental Health Diagnostic Assessment Consult.  He reported problems with anxiety, anger, and interpersonal relationships.  On consultation, he had normal speech and mildly anxious affect.  He was goal directed, with no suicidal or homicidal ideation, or hallucinations.  He had unremarkable thought content, intact orientation, attention, language, and memory.  Intelligence was average and insight adequate.  Diagnoses were PTSD and alcohol dependence in full sustained remission.  Of note, a VAMC record prepared during this period noted the Veteran had an outburst after a nurse was unable to immediately schedule a psychiatric consolation.

On June 2014 Board hearing, the Veteran maintained his assertions of irritability and outbursts.  He denied undergoing therapy, but reported regularly attending AA meetings and church.  He also reported spending additional time outside of meetings with fellow Veterans in AA.

On September 2014 VA examination, he reported a good relationship with his daughter and active relationships with friends from and since service.  Symptoms reported were depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short and long term memory, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  The examiner also noted avoidant behaviors, exaggerated negative beliefs or expectations, and diminished interest.  He reported thoughts of suicide in the past, but never attempted suicide.  He was opined to have occupational and social impairment with reduced reliability and productivity.  Diagnoses were PTSD and alcohol dependence in remission.  

On January 2016 VA examination, the Veteran confirmed not seeking additional treatment following his September 2014 examination.  He reported that he had attempted to work as a substitute teacher but that he was fired on both occasions.  He continued to endorse positive familial relations as well as having a supporting girlfriend.  However, overall, the examiner found that the Veteran presented total occupational and social impairment.

Analysis

As this is a claim for initial increased rating the pertinent period on appeal shall be from the date of service connection, February 23, 2004, forward.  Following careful consideration of the record, the Board finds that a rating of 50 percent, but no higher, from February 23, 2004 to September 19, 2014 is warranted.  Per the statements provided by the Veteran, his family, and his friend, he suffered from symptomatology including anger, jumpiness, outbursts, depression, irritability, nightmares, social withdrawal, flashbacks, and anxiety from the start of the appeal.  Contemporaneous clinical records including Dr. T's evaluation, confirm that he has experienced these symptoms in varying levels for possibly years.  

In addition, both lay and clinical evidence supports a general difficulty to maintain effective occupational and social relationships.  The record clearly establishes the Veteran suffered from impaired judgment as he has had angry outbursts with treatment personnel, students, and fellow coworkers throughout the pendency of the appeal.  GAF scores throughout the record reflect moderate to severe symptomatology.  In light of the record, the Board finds that a 50 percent rating is warranted.  

The Board acknowledges that the 2011 examiner opined that the Veteran's cognitive impairments were unrelated to his PTSD, but rather due to a cognitive disorder.  However, no other clinician or examiner has diagnosed a separate cognitive disorder either prior to or post 2011 VA examination.  The finding is being discounted. 

The record does not support a rating in excess of 50 percent at any time during the appeal.  No medical professional opined the Veteran suffered from more than occupational and social impairment with reduced reliability and productivity.  Instead, examiners and medical professionals found that despite his cognitive impairments, he was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  Dr. T. specifically indicated that based on review of the DC criteria and the Veteran's reported symptomatology his symptoms met those most akin to a 50 percent rating.  Moreover, throughout the appeal, he has been able to maintain effective relationships with friends, family, and acquaintances and establish new relationships.  He also lived alone and was able to function on a daily basis with no significant difficulty.  

Finally, although the Veteran had difficult adapting to certain circumstances, he did not assert, nor does the record support, homicidal ideations, violence, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  Additionally, although the Veteran noted a history of suicidal ideation, he did not endorse suicidal ideation during the period on appeal.

Despite the Veteran's ability to report his symptoms and past and present experiences relating to his service-connected PTSD, he has not demonstrated the requisite specialized knowledge and expertise necessary to assess whether his current symptomatology warrants an increased disability rating.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His friends and family have also not indicated having such specialized knowledge or expertise.

In sum, the evidence of record does not support symptoms of such frequency, severity or duration to warrant a rating in excess of 50 percent.  The Board recognizes that the presence or absence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Here, while the evidence of record demonstrates impairment in occupational and social functioning, the treatment records and multiple VA examination reports were not indicative of occupational and social impairment with deficiencies in most areas that is required for a 70 percent rating.  As such, a rating in excess of 50 percent is not warranted. Assignment of staged ratings has been considered, however as discussed, the record does not establish entitlement to a higher rating during any period on appeal.  See Fenderson, supra. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record regarding this claim.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Veteran's claim for a TDIU was made effective from September 26, 2014, to January 28, 2016.  In that regard, the Veteran has been in receipt of a 60 percent rating for his CAD and a 100 percent scheduler rating for his PTSD from January 28, 2016.  Special monthly compensation pursuant to 38 U.S.C.A. § 1114 (s) has been in effect since January 28, 2016 as well.  Given that total disability rating with SMC at the 38 U.S.C.A. § 1114 (s) rate were in effect, any claim for TDIU since January 28, 2016, is moot. See Bradley v. Peake, 22 Vet. App. 280 (2008).


ORDER

Entitlement to an initial rating in excess of 10 percent for CAD from January 22, 2010 until February 11, 2011, is denied.

Entitlement to a 60 percent rating, but no higher, for CAD from February 11, 2011 until June 13, 2014, is granted.

Entitlement to a temporary total rating due to a MI and three months convalescence from June 13, 2014 until September 13, 2014, is granted.

Entitlement to an initial rating in excess of 60 percent for CAD from September 13, 2014 forward, is denied.

Entitlement to an initial rating of 50 percent, but no higher, for PTSD from February 23, 2004 to September 19, 2014, is granted.

Entitlement an initial rating in excess of 50 percent for PTSD from September 19, 2014 forward, is denied.


REMAND

As indicated above, in a March 2017 rating decision, the RO granted entitlement to a TDIU effective date September 26, 2014.  The Board does not consider this a full grant of the benefits sought as the record suggests an earlier date of claim.  In this regard, a May 2011 Board Remand indicated the issue of TDIU had been properly raised by way of April 2011 correspondence presented by the Veteran's representative.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such correspondence precedes the date of claim cited to by the RO by three years.  Further, the record establishes RO adjudication of an active TDIU claim in an August 2013 rating decision and adjoining SSOC.  In addition, TDIU was considered an active appeal by the Board in August 2014 and December 2015 Remands.  

In light of the record, the issue of entitlement to a TDIU prior to September 26, 2014 remains in appellate status.  As no SSOC was prepared regarding this issue a remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by Board confers on a claimant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for entitlement to a TDIU to include as prior to September 26, 2014.  The SSOC must specifically consider the Board's aforementioned grant of increase ratings.  The SSOC must also address the Board's May 2011 remand indicating the issue of TDIU had been properly raised under Rice v. Shinseki, by way of April 2011 correspondence presented by the Veteran's representative.  Such correspondence precedes the September 26, 2014 effectuation date awarded by the RO by three years.  Note, the record establishes RO adjudication of an active TDIU claim in an August 2013 rating decision and SSOC.  The claim was also included as an active appeal in the Board's August 2014 and December 2015 Remands.  Following consideration of the record, if the decision is adverse to the Veteran, issue an SSOC and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


